Uwiled Shes am Federal Di ettich Coeur
Sauter Duishet of Teeus

 

 

 

 

 

Covpuns Chem Division... lpi sarong.
! FILED
. APR 27 2020
Bobbie Deo. d Haven kame
: Pi | 4. {’ f f David J. Bradley, Clerk of Court
Act?
VS All cvualgs

 

 

Co rechon a| Mire 2
Ah [4h Gave Coun te C202»
De Gadeuts

 

 

 

Netiee + alert
Ase & Gants abet
rd tien») faotes to

Gio, ( Acton BD-<O~1R

 

To the Honors ble. Clerk of sini “a. Court
~ Khow Cores, Bobbie
rai} bases Hervey Ale/4 he. Phrol put Lhe wl
e Nonsrable Heald ALKA HG. Aare te clerk
Care asustiret of edection al parties,

 

Hic. fous ae fue cated ro st peau) asi (/
lye able fe. dorwtne® 4. Sea. Le fle y | Cetirot he
he pessty = Cre | Asstion a: (7-cV - 8.

|

 

tes Pusy 2
Y Cd

 

 
N Shauev Kelly Viween TOA&t ISYT5%S of
fre. Stiles (Last Bomuneor St Jdexas 227057

 

Hid, W doit hae aettyt Lory ts contin.

conn DOPE SAR Al LfA_ A Se Seleno 5 t slo nnd He p tor Gwe

aa __ ef fe more oa ae Also _ hes ACL clotur of a) Oty Pleo

 

 

 

lie [o* (7, bet gle _ enteakg,. ca tcting ©

 

@) Mreele. Lyme. Childwere pratt SUI 43,
hoe 20) ties Weg a Ccevt,

 

Nieslew wn Seo, zn~ (ol Bld SS v/Seu base bes

covtret her, Veracaa 2 cant “have any a hack.

 

Senin vy
Ee

 

fee C. Len Mapes) ua) * Hh tre. Con Le saw chin Yoon
Ba Le tw tome y 2 ceyaled Le LACAN
of Tianr gtd. ’

 

Ws, On be
: A- 2F-—- 2D
| Shies Weot
BOLO FM Sso7%
(Between, (exes

| LCOS

 

 
Cte ‘ucedecs We. Voc Laokoace ‘he Yaiodemiats y ohtec Volsing Wor mane.
Lealacmens Ahosopy Cnanages , 4 \evekore. CONE Suck aD W\ sof oer taking
Comole \ormoncS Cot an 2ktenlod Period ck \ime Was ekedw\y
Chonegh My Comiskey So much hed Ceasers OD wiologicell Femde,
Mus t GM AOu WO \ongex dicloaicelly male yuk yidogiealy Cemale,
Coen Go Le anata pein Ny Looped odin Oa oackomiced Mole
ody as does f\s Haves Cama. We ase loth ash Vn Qoink Ushare
Surgical whetuerkion VS o& ELE ADOC your ok Vreakmenk Cox Os
onidomical bodies Yo le Yo uaak \ako Conafugrce wlth Buc wiological
homishy y Dw is khel of aa aduck Cemale,

{ eGenkor Cl dress ) Wicole Lynne Nek \rdde LO Swe No S43
Co presently iacortecched ok Vw Wack Us SWhes unit ok Wu Cees
Deadackenend ON Coiminad fuskica in Wedbersan. CLoucky Cokes

Ao O82 anol Penalky of pec qosy rod clooue 4 acludeh hehe mont

‘ao Sue ond eocreck do Une oesk of My noe dae.

Drered On nis Wud doy cot Nowe adert pao Mm.
Micade Lane (MWwAdie5s

Pare 9
 

Ptee(UaedeadduesQeread goof tof feggttfMUlegeanfyagey 0 REE Pe

— /84~ IPSg 2,

PEO pea comics — uy
Beas "PY = —Beas -o Loy
Ste) frp Q —~aa hee > oe
HOO OP PET ON Ff :
wer eee core], omen |
NOD JO 819 ‘Aejpeig «p piaeg Os E v4 QI OS
wa fee EEN
_ + ee - ge, “¥ a wh” CE Stele ARE Sex] J0 Catia / Sf . a CA, : :
easy (EG mo, ae SIG ue bn oe 2 f
= ; E Tet fr. y SLE XL. NOLaNOH Rion suinog serris payin > koe V7 FUP os NN 8199"

eemstometn eof E

ae

      
 

 

 

  
 

  
